 Case 4:20-cv-04021-KES Document 30 Filed 07/29/20 Page 1 of 5 PageID #: 202




                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


KEVIN CHRISTOPHER MICHEAL                        4:20-CV-04021-KES
TRIPP,

                        Plaintiff,
                                            ORDER ALLOWING PLAINTIFF TO
            vs.                            PROCEED IN FORMA PAUPERIS ON
                                                      APPEAL
TYLER COOK, inmate, in his individual
capacity; JESSICA COOK, assistant
warden in her individual and official
capacity; LARRY ANDERSON, teacher,
in his individual and official capacity;
SOUTH DAKOTA DEPARTMENT OF
CORRECTIONS, in its individual and
official capacity; HEALTH SERVICE
STAFF, NURSES, DOCTORS, NURSE
PRACTITIONER in their individual and
official capacities; SPECIAL
INVESTIGATIONS UNIT, in its
individual and official capacity; GEANIE
BERRCH, ADSEG Manager, in her
individual and official capacity; JAMIE
ZOSS, Unit Coordinator in her
individual and official capacity;
JENNIFER DRISKI, Warden, in her
individual and official capacity; CASSIE
HALL, Mental Health, in her individual
and official capacity; KATHERINE
OLSEN, Unit Coordinator, in her
individual and official capacity; BOB
DOOLY, Warden, in his individual and
official capacity; DAREN YOUNG,
Warden, in his individual and official
capacity; BONNIE TEMPLEMON, Aunt,
in her individual capacity; DANIEL
ARMSTRONG JR., Cousin, in his
individual and official capacity; TROY
PONTO, Warden, in his individual and
 Case 4:20-cv-04021-KES Document 30 Filed 07/29/20 Page 2 of 5 PageID #: 203




official capacity; RICHARD NESTLIE,
Correctional Officer in his individual
and official capacity; TAMMY TOP,
Nurse Practitioner, in her individual
and official capacity; ASHLEY
ROOPERT, Teacher, in her individual
and official capacity; EUGIENE
REGIER, Doctor, in his individual and
official capacity; KAYLEY ARMSTRONG,
Cousin, in her individual and official
capacity; JASON RAVENSBORG,
Attorney General, in his individual and
official capacity; JOHN M. STROMON,
Assistant Attorney General, in his
individual and official capacity;
MATTHEW THELEN, Federal Clerk of
Courts, in his individual and official
capacity; U.S. FEDERAL
GOVERNMENT, in its individual and
official capacity; ARTHUR ALLCOCK,
Warden of South Dakota State Prison,
in his individual and official capacity;
MICHELLE THOMAS, Public Advocate,
in her individual and official capacity;
RYAN KOLBECK, Public Defender in his
individual and official capacity;
THOMAS HENSLEY, States Attorney in
his individual and official capacity ;
LINDSEY S. QUESNAY, States Attorney
in her individual and official capacity;
SIOUX FALLS POLICE DEPARTMENT,
in its individual and official capacity;
ROBBIN HOWMAN, Judge, in her
individual and official capacity;
NATTILIE DAMGUARD, Judge, in her
individual and official capacity;
VERONICA L. DUFFY, Magistrate Judge
in her individual and official capacity;
KIETH DITMONSON, Unit Manager, in
his individual and official capacity;
TIFFINY SCOYAKNOVE, ADSEG
Coordinator, in her individual and
official capacity; KYLE BENDER,
Correctional Officer, in his individual
and official capacity; AND ERIC
                                           2
 Case 4:20-cv-04021-KES Document 30 Filed 07/29/20 Page 3 of 5 PageID #: 204




TIMMERMAN, Correctional Officer, in
his individual and official capacity,

                          Defendants.



      Plaintiff, Kevin Christopher Micheal Tripp filed a pro se civil rights

lawsuit under 42 U.S.C. § 1983. Docket 1. This court screened Tripp’s

amended complaint under 28 U.S.C. § 1915A and directed service on his

Eighth Amendment claims. Docket 21 at 28. Tripp filed a notice of interlocutory

appeal. Docket 25.

      Under the Prison Litigation Reform Act (PLRA), a prisoner who “files an

appeal in forma pauperis . . . [is] required to pay the full amount of a filing

fee.” 28 U.S.C. § 1915(b)(1). This obligation arises “ ‘the moment the

prisoner . . . files an appeal.’ ” Henderson v. Norris, 129 F.3d 481, 483 (8th Cir.

1997) (quoting In re Tyler, 110 F.3d 528, 529–30 (8th Cir. 1997)). “ ‘When an

inmate seeks pauper status, the only issue is whether the inmate pays the

entire fee at the initiation of the proceedings or over a period of time under an

installment plan.’ ” Id. (quoting McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997)). “[P]risoners who appeal judgments in civil cases must sooner

or later pay the appellate filing fees in full.” Id. (citing Newlin v. Helman, 123

F.3d 429, 432 (7th Cir. 1997)).

      In Henderson, the Eighth Circuit set forth “the procedure to be used to

assess, calculate, and collect” appellate filing fees in compliance with the

PLRA. 129 F.3d at 483. First, the court must determine whether the appeal is


                                             3
 Case 4:20-cv-04021-KES Document 30 Filed 07/29/20 Page 4 of 5 PageID #: 205




taken in good faith. Id. at 485 (citing 28 U.S.C. § 1915(a)(3)). Then, so long as

the prisoner has provided the court with a certified copy of his prisoner trust

account, the court must “calculate the initial appellate partial filing fee as

provided by § 1915(b)(1), or determine that the provisions of § 1915(b)(4)

apply.” Id. The initial partial filing fee must be 20 percent of the greater of:

      (A)  the average monthly deposits to the prisoner’s account; or
      (B)  the average monthly balance in the prisoner’s account for
      the 6-month period immediately preceding the filing of the
      complaint or notice of appeal.

28 U.S.C. § 1915(b)(1). Nonetheless, no prisoner will be “prohibited from . . .

appealing a civil or criminal judgment for the reason that the prisoner has no

assets and no means by which to pay the initial partial filing fee.” 28 U.S.C.

§ 1915(b)(4).


       It appears that Tripp’s interlocutory appeal is taken in good faith.

Further, he has provided the court with a report of his prisoner trust account,

which indicates that he has average monthly deposits of $16.67 and an average

monthly balance of negative $10.58. Docket 18. Based on this information, the

court waives Tripp’s initial filing fee.

      In order to pay his filing fee, Tripp must Amake monthly payments of 20

percent of the preceding month=s income credited to the prisoner=s account.@

28 U.S.C. ' 1915(b)(2). The statute places the burden on the prisoner=s

institution to collect the additional monthly payments and forward them to the

Court as follows:



                                             4
 Case 4:20-cv-04021-KES Document 30 Filed 07/29/20 Page 5 of 5 PageID #: 206




      After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percent of the preceding
      month=s income credited to the prisoner=s account. The agency
      having custody of the prisoner shall forward payments from the
      prisoner=s account to the clerk of the court each time the amount
      in the account exceeds $10 until the filing fees are paid.

28 U.S.C. ' 1915(b)(2). The installments will be collected pursuant to this

procedure.

      The clerk of the court will send a copy of this order to the appropriate

financial official at Tripp’s institution. Tripp will remain responsible for the

entire filing fee, as long as he is a prisoner, even if the case is dismissed at

some later time. See In re Tyler, 110 F.3d 528, 529B30 (8th Cir. 1997).

      IT IS ORDERED:

      1. That Tripp is granted leave to proceed in forma pauperis on appeal.

      2. The institution having custody of Tripp is directed that whenever the

         amount in Tripp’s trust account, exclusive of funds available to him in

         his frozen account, exceeds $10.00, monthly payments that equal 20

         percent of the funds credited the preceding month to the Tripp’s trust

         account shall be forwarded to the U.S. District Court Clerk’s Office

         under to 28 U.S.C. § 1915(b)(2), until the $505 appellate filing fee is

         paid in full.

      Dated July 29, 2020.

                                BY THE COURT:


                                /s/ Karen E. Schreier
                                KAREN E. SCHREIER
                                UNITED STATES DISTRICT JUDGE
                                          5
